DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (EP3554110), and further in view of Yang’865 (2017/0212865).

Regarding claim 1, Yang discloses a method for wireless communication at a user equipment (UE), comprising: (See Yang fig. 1; UE in wireless communication)
identifying a size capability for a buffer associated with the UE; (See Yang fig. 6; UE generates capability info including data buffer capability; para. 93; buffer capability is space size of soft buffer (e.g. size capability))
transmitting, to a base station serving the UE, an indication of the identified size capability for the buffer; and  (See Yang fig. 6; UE sends UE capability information including buffer capability to the access network device; para. 34; access network device may be base station)
(See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data)
Yang does not explicitly disclose that the buffer is associated with a protocol layer of the UE.  However, Yang’865 does disclose that the buffer is associated with a protocol layer of the UE.  (See Yang’865 para. 71; buffer size of UE is associated with Layer 2)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang to include the teaching of that the buffer is associated with a protocol layer of the UE of Yang’865 with the motivation being to monitor overhead and actual data accurately (as opposed to not knowing which layer or layers the buffer refers to) and further using known methods (buffer size is associated with a layer) which yields predictable results (compatibility with 3GPP family of standards which allows for interoperability of devices).

Regarding claim 2, Yang in view of Yang’865 discloses the method of claim 1, wherein the communicating comprises: 
receiving, from the base station, downlink data scheduled based at least in part on the transmitted indication. (See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data)

Regarding claim 3, Yang in view of Yang’865 discloses the method of claim 1, wherein the communicating comprises: 
receiving, from the base station, scheduling information for uplink data scheduled based at least in part on the transmitted indication; and 
transmitting, to the base station, the uplink data according to the received scheduling information. (See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data)

Regarding claim 4, Yang in view of Yang’865 discloses the method of claim 1, wherein transmitting the indication of the identified size capability comprises: 
transmitting the indication of the identified size capability in a UE capability report in radio resource control signaling. (See Yang fig. 6; UE sends UE capability information including buffer capability to the access network device; para. 34; access network device may be base station; para. 71; UE capability sent using RRC signaling (e.g. radio resource control))

Regarding claim 6, Yang in view of Yang’865 discloses the method of claim 4, wherein the transmitting comprises: 
transmitting the UE capability report to the base station. (See Yang fig. 6; UE sends UE capability information including buffer capability to the access network device; para. 34; access network device may be base station; para. 71; UE capability sent using RRC signaling (e.g. radio resource control))

Regarding claim 7, Yang in view of Yang’865 discloses the method of claim 1, wherein transmitting the indication of the identified size capability comprises: 
transmitting, to the base station serving the UE, the indication of the identified size capability in a medium access control (MAC) control element. (See Yang fig. 6; UE sends UE capability information including buffer capability to the access network device; para. 34; access network device may be base station; para. 71; UE capability sent using MAC signaling (e.g. MAC control element))

Regarding claim 8, Yang in view of Yang’865 discloses the method of claim 1, further comprising:
determining that the UE is configured to operate in a dual-connectivity mode,  wherein identifying the size capability for the buffer is based at least in part on determining that the UE is configured to operate in the dual-connectivity mode. (See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data; dual-connectivity is uplink and downlink (e.g. two connections))



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (EP3554110), and further in view of Yang’865 (2017/0212865) and further in view of Yang’946 (2010/0302946).

Regarding claim 5, Yang in view of Yang’865 discloses the method of claim 4.  Yang in view of Yang’865 does not explicitly disclose wherein the UE indicates a preference associated with allocating of buffer between downlink communication and uplink communication.  However, Yang’946 does disclose wherein the UE indicates a preference associated with allocating of buffer between downlink communication and uplink communication.  (See Yang’946 para. 11; UE transmits buffer status to network including uplink and downlink; that is, the preference is to not send (allocate) more than available between the uplink and downlink)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of wherein the UE indicates a preference associated with allocating of buffer between downlink communication and uplink communication of Yang’946 with the motivation being to prevent buffer overflow and further to utilize wireless resources efficiently and further to allow for scheduling to meet UE requirements.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (EP3554110), and further in view of Yang’865 (2017/0212865) and further in view of Olsson (2010/0267388).

Regarding claim 10, Yang in view of Yang’865 discloses the method of claim 1.  Yang discloses identifying and transmitting a buffer size capability to a base station. (See Yang fig. 6; UE sends UE capability information including buffer capability to the access network device; para. 34; access network device may be base station)  Yang in view of Yang’865 does not explicitly disclose transmitting updated parameters to the base station based upon activity status.  However, Olsson does disclose transmitting updated parameters to the base station based upon activity status.  (See Olsson para. 89, fig. 6; box 602; activity status is tracking area change (e.g. based upon activity status); para. 7; UE moves (e.g. activity status))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang in view of Yang’865 to include the teaching of transmitting updated parameters to the base station based upon activity status of Olsson with the motivation being to ensure the most optimal parameters are used so as to not waste limited wireless resources.

Regarding claim 11, Yang in view of Yang’865 in view of Olsson discloses the method of claim 10.  Yang discloses identifying and transmitting a buffer size capability to a base station. (See Yang fig. 6; UE sends UE capability information including buffer capability to the access network device; para. 34; access network device may be base station)  Yang in view of Yang’865 does not explicitly disclose transmitting updated parameters to the base station based upon activity status.  However, Olsson does disclose transmitting updated parameters to the base station based upon activity status of UE being position and/or sidelink communication.  (See Olsson para. 89, fig. 6; box 602; activity status is tracking area change (e.g. based upon activity status); para. 7; UE moves (e.g. activity status being position and/or sidelink communication))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang in view of Yang’865 to include the teaching of transmitting updated parameters to the base station based upon activity status of UE being position and/or sidelink communication of Olsson with the motivation being to ensure the most optimal parameters are used so as to not waste limited wireless resources.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 15, 16, 17, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (EP3554110), and further in view of Yang’865 (2017/0212865).

Regarding claim 13, Yang discloses a method for wireless communication at a network node, comprising: (See Yang fig. 1; access network device (e.g. network node))
receiving, from a user equipment (UE), an indication of a size capability for a buffer associated with the UE; (See Yang fig. 6; UE generates capability info including data buffer capability and sends to access network device; para. 93; buffer capability is space size of soft buffer (e.g. size capability))
determining the size capability for the buffer of the UE based at least in part on the received indication; 
determining, based at least in part on the determined size capability for the buffer, a schedule of resources to use to transmit data to the UE; and 
communicating, with the UE, the data according to the determined schedule. (See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data with access network device; Access network device receives the 0s and 1s which make up received message and interprets those 0s and 1s to determine the buffer size)
Yang does not explicitly disclose that the buffer is associated with a protocol layer of the UE.  However, Yang’865 does disclose that the buffer is associated with a protocol layer of the UE.  (See Yang’865 para. 71; buffer size of UE is associated with Layer 2)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang to include the teaching of that the buffer is associated with a protocol layer of the UE of Yang’865 with the motivation being to monitor overhead and actual data accurately (as opposed to not knowing which layer or layers the buffer refers to) and further using known methods (buffer size is associated with a layer) which yields predictable results (compatibility with 3GPP family of standards which allows for interoperability of devices).

Regarding claim 14, Yang in view of Yang’865 discloses the method of claim 13, wherein the communicating comprises: 
transmitting, to the UE, downlink data scheduled based at least in part on the received indication. (See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data)

Regarding claim 15, Yang in view of Yang’865 discloses the method of claim 13, wherein the communicating comprises: 
transmitting, to the UE, scheduling information for uplink data scheduled by the UE based at least in part on the received indication; and 
receiving, from the UE, the uplink data according to the transmitted scheduling information. (See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data)

Regarding claim 16, Yang in view of Yang’865 discloses the method of claim 13, wherein determining the size capability comprises: 
determining the size capability for the buffer based at least in part on the received indication, a size of un-acknowledged data for an uplink communication, an estimate of a size of a reordering buffer for downlink communication based at least in part on a state of at least one radio link control, or a combination thereof. (See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data)

Regarding claim 17, Yang in view of Yang’865 discloses the method of claim 13, wherein receiving the indication of the size capability comprises: 
receiving, from the UE, the indication of the size capability in a UE capability report in a radio resource control signaling. (See Yang fig. 6; UE sends UE capability information including buffer capability to the access network device; para. 34; access network device may be base station; para. 71; UE capability sent using RRC signaling (e.g. radio resource control))

Regarding claim 19, Yang in view of Yang’865 discloses the method of claim 13, wherein receiving the indication of the size capability comprises: 
receiving, from the UE, the indication of the size capability in a medium access control (MAC) control element. (See Yang fig. 6; UE sends UE capability information including buffer capability to the access network device; para. 34; access network device may be base station; para. 71; UE capability sent using MAC signaling (e.g. MAC control element))

Regarding claim 20, Yang in view of Yang’865 discloses the method of claim 13, wherein the indication of the size capability for the buffer is based at least in part on the UE operating in a dual-connectivity mode. (See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data; dual-connectivity is uplink and downlink (e.g. two connections))

Regarding claim 21, Yang in view of Yang’865 discloses the method of claim 13, wherein the indication of the size capability for the buffer is based at least in part on the UE operating in a standalone mode. (See Yang fig. 6; indication is based upon a request from an access network device (e.g. standalone mode; in that it sends based upon the request which stands-alone as opposed to not sending based upon a request (e.g. non-standalone mode))

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (EP3554110), and further in view of Yang’865 (2017/0212865) and further in view of Yang’946 (2010/0302946).

Regarding claim 18, Yang in view of Yang’865 discloses the method of claim 17.
Yang disclose in fig. 6 box 606, that the access device schedules uplink/downlink transmission according to UE capability.  Yang in view of Yang’865 does not explicitly disclose wherein the UE indicates a preference associated with allocating of buffer between downlink communication and uplink communication.  However, Yang’946 does disclose wherein the UE indicates a preference associated with allocating of buffer between downlink communication and uplink communication.  (See Yang’946 para. 11; UE transmits buffer status to network including uplink and downlink; that is, the preference is to not send (allocate) more than available between the uplink and downlink)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of wherein the UE indicates a preference associated with allocating of buffer between downlink communication and uplink communication of Yang’946 with the motivation being to prevent buffer overflow and further to utilize wireless resources efficiently and further to allow for scheduling to meet UE requirements.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (EP3554110), and further in view of Yang’865 (2017/0212865) and further in view of Olsson (2010/0267388).

Regarding claim 24, Yang in view of Yang’865 discloses the method of claim 13.
Yang discloses identifying and transmitting a buffer size capability to a base station. (See Yang fig. 6; UE sends UE capability information including buffer capability to the access network device; para. 34; access network device may be base station)  Yang in view of Yang’865 does not explicitly disclose transmitting updated parameters to the base station based upon activity status.  However, Olsson does disclose transmitting updated parameters to the base station based upon activity status.  (See Olsson para. 89, fig. 6; box 602; activity status is tracking area change (e.g. based upon activity status); para. 7; UE moves (e.g. activity status))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang in view of Yang’865 to include the teaching of transmitting updated parameters to the base station based upon activity status of Olsson with the motivation being to ensure the most optimal parameters are used so as to not waste limited wireless resources.


Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (EP3554110), and further in view of Yang’865 (2017/0212865).

Regarding claim 25, Yang discloses an apparatus for wireless communication at a user equipment (UE), comprising:
a processor, 
memory coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to: (See Yang fig. 1; UE in wireless communication; UE has a processor executing an algorithm stored in memory)
identify a size capability for a buffer associated with the UE; (See Yang fig. 6; UE generates capability info including data buffer capability; para. 93; buffer capability is space size of soft buffer (e.g. size capability))
transmit, to a base station serving the UE, an indication of the identified size capability for the buffer; and (See Yang fig. 6; UE sends UE capability information including buffer capability to the access network device; para. 34; access network device may be base station)
communicate, with the base station, data that 1s scheduled based at 18 least in part on the transmitted indication. (See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data)
Yang does not explicitly disclose that the buffer is associated with a protocol layer of the UE.  However, Yang’865 does disclose that the buffer is associated with a protocol layer of the UE.  (See Yang’865 para. 71; buffer size of UE is associated with Layer 2)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang to include the teaching of that the buffer is associated with a protocol layer of the UE of Yang’865 with the motivation being to monitor overhead and actual data accurately (as opposed to not knowing which layer or layers the buffer refers to) and further using known methods (buffer size is associated with a layer) which yields predictable results (compatibility with 3GPP family of standards which allows for interoperability of devices).

Regarding claim 26, Yang in view of Yang’865 discloses the apparatus of claim 25, wherein the communicating comprises: 
receive, from the base station, downlink data scheduled based at least in part on the transmitted indication. (See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data)

Regarding claim 27, Yang in view of Yang’865 discloses the apparatus of claim 25, wherein the communicating comprises: 
receive, from the base station, scheduling information for uplink data scheduled based at least in part on the transmitted indication; and 
transmit, to the base station, the uplink data according to the received scheduling information. (See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data)

Regarding claim 28, Yang in view of Yang’865 discloses the apparatus of claim 25, wherein the instructions to transmit the indication of the identified size capability are executable by the processor to cause the apparatus to:
transmit the indication of the identified size capability in a UE capability report in radio resource control signaling. (See Yang fig. 6; UE sends UE capability information including buffer capability to the access network device; para. 34; access network device may be base station; para. 71; UE capability sent using RRC signaling (e.g. radio resource control))

Regarding claim 29, Yang in view of Yang’865 discloses the apparatus of claim 25, wherein the instructions to transmit the indication of the identified size capability are executable by the processor to cause the apparatus to:
transmit, to the base station serving the UE, the indication of the identified size capability in a medium access control (MAC) control element. (See Yang fig. 6; UE sends UE capability information including buffer capability to the access network device; para. 34; access network device may be base station; para. 71; UE capability sent using MAC signaling (e.g. MAC control element))


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (EP3554110), and further in view of Yang’865 (2017/0212865).

Regarding claim 30, Yang discloses an apparatus for wireless communication at a network node, comprising:
	a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to: (See Yang fig. 1; access network device (e.g. network node); para. 34; access network device may be base station; base station has a processor executing an algorithm stored in memory)  
receive, from a user equipment (UE), an indication of a size capability for a buffer associated with a protocol layer of the UE; (See Yang fig. 6; UE generates capability info including data buffer capability and sends to access network device; para. 93; buffer capability is space size of soft buffer (e.g. size capability))
determine the size capability for the buffer of the UE based at least in part on the received indication; 
determine, based at least in part on the determined size capability for the buffer, a schedule of resources to use to transmit data to the UE; and 
communicate, with the UE, the data according to the determined schedule. (See Yang fig. 6; box 606; access device, base station, schedules uplink/downlink transmission according to UE capability; that is it is implied that the scheduled resources are used; see also fig. 1 UE transmitting and receiving data with access network device; Access network device receives the 0s and 1s which make up received message and interprets those 0s and 1s to determine the buffer size)
Yang does not explicitly disclose that the buffer is associated with a protocol layer of the UE.  However, Yang’865 does disclose that the buffer is associated with a protocol layer of the UE.  (See Yang’865 para. 71; buffer size of UE is associated with Layer 2)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Yang to include the teaching of that the buffer is associated with a protocol layer of the UE of Yang’865 with the motivation being to monitor overhead and actual data accurately (as opposed to not knowing which layer or layers the buffer refers to) and further using known methods (buffer size is associated with a layer) which yields predictable results (compatibility with 3GPP family of standards which allows for interoperability of devices).

Allowable Subject Matter
Claims 9, 12, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461